DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 9-15-2022.  Claim 21 new.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 16, 18, 21 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Tanaka 8,989,422

Regarding claim 1, Tanaka discloses a multi-function acoustic sensor (Fig 4) comprising:
a plurality of sensors (Fig 4, sensors 142/152, abstract, col 12 lines 14-34) provided on a plate structure (Fig 4, a plate structure/a first and second vibrating part 14/15) having a plurality of open spaces apart from each other (Fig 4, open space is a space underneath the plate structure 15/14),
 the plurality of sensors comprising a plurality of sensor elements (sensor elements/diaphragms 142/152) respectively provided to overlap the plurality of open spaces (Fig 4 open spaces 121/123/112, col 10 lines 34-42); and
a case (Fig 4, a case comprising a base 11, a microphone substrate 12, a cover 13, top cover surface 13a, col 7 lines 48-53) having an inner space in which the plurality of sensors are provided (Fig 4 shows an inner space in which the plurality of sensors 142/152 are provided), 
the case comprising: a first case surface (Fig 4, a first case surface/a base 11) on which the plurality of sensors are provided, the first case surface having at least one first hole (Fig 4, holes 121/101 (112/123) col 12 lines 48-53), and
a second case surface (Fig 4 a second case surface/a cover 13 and cover surface 13a) opposite to the first case surface (the base 11), the second case surface having at least one second hole (Fig 4, second holes 132/133, col 12 lines 48-53),
wherein the at least one first hole and the at least one second hole form at least one path along which sound is transmitted and sensed through at least one of the plurality of open spaces of the plate structure (Fig 4, the at least one first hole 112 and the at least one second hole 132 form at least one path along which sound is transmitted and sensed through at least one of open spaces of the plate structure, the first/second plate structures 14/15 each include an open space).
wherein the first case surface (Fig 4, the first case surface/the base 11) has a plurality of first holes (holes 121/112/123),
wherein the plurality of first holes (Fig 4 the plurality of first holes 112/123) are respectively provided at positions corresponding to the plurality of sensors (sensors 142/152).
Regarding claim 2, Tanaka discloses the multi-function acoustic sensor of claim 1, wherein the plate structure (Fig 4, a plate structure/a first and second vibrating part 14/15) comprises:
a bottom plate having the plurality of open spaces (Fig 4 shows the plurality of open spaces underneath a bottom plate 14/15); and
a plurality of supports (Fig 4, a plurality of supports/a microphone substrate 12) which respectively extend from the bottom plate (14/15) in a direction crossing the plurality of open spaces (Fig 4 shows), and
wherein the plurality of sensor elements (Fig 4, diaphragms 142/152) of the plurality of sensors are respectively provided on the plurality of supports (Fig 4 microphone substrate 12).
Regarding claim 16, Tanaka discloses the multi-function acoustic sensor of claim 1, wherein the multi-function acoustic sensor further comprises a circuit substrate (Fig 4 a circuit substrate/a microphone substrate 12, col 7 lines 48-53) which is provided on the first case surface (Fig 4, the first case surface/base 11) and has third holes (Fig 4, third holes is the open space through the base 11) respectively provided at positions corresponding to the plurality of first holes (first holes 121/112/123).
or at positions corresponding to less than all of the plurality of first holes.
Regarding claim 18, Tanaka discloses the multi-function acoustic sensor of claim 1, wherein a number of the plurality of first holes is n (Figs 4, holes 121/112/123), and a number of the at least one second hole is less than n (Fig 4, at least one second hole 132), and
wherein the plurality of first holes (Figs 4, holes 121/112/123) and the at least one second hole (Fig 4, at least one second hole 132) form the at least one path along which sound is transmitted through the at least one of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors operate as acoustic sensors (Fig 4, the at least one first hole 112 and the at least one second hole 132 form at least one path along which sound is transmitted and sensed through at least one of open spaces of the plate structure, the first/second plate structures 14/15 each include an open space so that at least two of the plurality of sensors 142/152).
Regarding claim 21, Tanaka discloses the multi-function acoustic sensor of claim 1, wherein each of the plurality of sensors (Fig 4 the plurality sensors/diaphragms 142/152) is formed over a corresponding one of the plurality of open spaces (Fig 4 shows), and wherein each of the plurality of sensors extends over the corresponding open space such that the sensor does not entirely cross the open space and is asymmetric over the open space (Fig 4 shows diaphragms 142/152 extends over the corresponding open space such that the sensor /diaphragm 152 does not entirely cross the open space and is asymmetric over the open space ).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka 8,989,422 in view of Li 2011/0048138


Regarding claim 3, A per paragraph [46] of applicant’s specification defined the plate structure may be formed as a single body, i.e. a monolithic body.
Tanaka discloses the multi-function acoustic sensor of claim 2, wherein the plate structure (Fig 4, the plate structure/the first and second vibrating part 14/15)
Tanaka does not disclose the multi-function acoustic sensor of claim 2, wherein the plate structure is a monolithic body.
Li teaches wherein the plate structure is a monolithic body (para [52] teaches the plate can be formed by a single monolithic material).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to implement the acoustic sensor discloses by Tanaka with wherein the plate structure is a monolithic body as taught by Li for smaller size, better performance and lower cost, see Li’s para [5].
Regarding claim 4, Tanaka discloses the multi-function acoustic sensor of claim 2, wherein the plate structure comprises a plurality of individual plate structures each having one of the open spaces and one of the supports (Fig 4, the first/second plate structures each include an open space and one of the supports 14/15).

8.	Claims 5-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka 8,989,422 in view of Pahl 2016/0345106

Regarding claim 5, Tanaka does not discloses the claimed limitation of claim 5.  However, providing a partition wall in the inner space of the case was well known in the art.
Pahl teaches the multi-function acoustic sensor of claim 1, further comprising a partition wall (Fig 4, a partition wall/acoustic barrier AB, para [70]) which is provided in the inner space of the case (Fig 4 shows) and spatially separates at least one of the plurality of sensors from another one of the plurality of sensors (Fig 4 shows the partition wall/acoustic barrier AB separates at least one of the plurality of sensors from another one of the plurality of sensors).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to implement the acoustic sensor discloses by Tanaka with a partition wall in the inner space of the case as taught by Pahl, the decoupling by means of the acoustic barrier AB effectively prevents a mutual and generally disadvantageous influencing of the acoustic active component structures of the two MEMS chis, see Pahl’s para [68].
Regarding claim 6, Tanaka discloses the multi-function acoustic sensor of claim 5, wherein the first case surface (Fig 4, the first case surface/base 11) has a plurality of first holes (holes 121/101 (112/123) respectively provided at positions corresponding to the plurality of sensors (diaphragms 142/152),
wherein a number of the plurality of first holes is n (Figs 4, holes 121/112/123), and a number of at least one second hole is n-1 or less, or a number of at least one second hole is n or greater (at least one second hole is n or greater/sound holes 132/133), and
wherein the plurality of first holes (Fig 4, the plurality of first holes 121/112/123) and the at least one second hole (Fig 4, at least one second hole 132/133) form a plurality of paths along which sound is transmitted through the plurality of open spaces of the plate structure so that at least two of the plurality of sensors operate as acoustic sensors (Fig 4, the at least one first hole 112 and the at least one second hole 132 form at least one path along which sound is transmitted and sensed through at least one of open spaces of the plate structure/the open space underneath the first/second vibrating part 14/15).
Regarding claim 7, Tanaka discloses the multi-function acoustic sensor of claim 6, wherein the plurality of first holes (Fig 4, the plurality of first holes 121/112/123) and the at least one second hole (second holes 132/133) are provided so that at least two of the plurality of sensors operate as directional acoustic sensors (the diaphragms 142/152 receive sound from holes 121/112/123/132/133 where the hole each define a direction as shown in Fig 4).
Regarding claim 8, Tanaka discloses the multi-function acoustic sensor of claim 7, further comprising a circuit substrate (Fig 4 a circuit substrate/a microphone substrate 12, col 7 lines 48-53) provided on the first case surface (Fig 4, the first case surface/base 11),
wherein the circuit substrate (Fig 4, the microphone substrate 12) the has third holes (Fig 4, third holes is the open space through the base 11) provided at positions respectively corresponding to all of the plurality of first holes (first holes 121/112/123),
 or at positions corresponding to a portion of the plurality of first holes, so that at least one of the plurality of sensors operates as an omni- directional acoustic sensor or a vibration sensor.
Regarding claim 9, Tanaka discloses the multi-function acoustic sensor of claim 5, wherein the at least one first hole (Fig 4 holes 121/112/123) and the at least one second hole (second holes 132/133) are respectively provided at positions corresponding to the plurality of sensors (sensors 142/152), and
wherein the at least one first hole (Fig 4, holes 121/101 (112/123) col 12 lines 48-53), and the at least one second hole  (second holes 132/133) form a plurality of paths along which sound is transmitted through at least two of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors operate as acoustic sensors (Fig 4, the at least one first hole 112 and the at least one second hole 132 form at least one path along which sound is transmitted and sensed through at least one of open spaces of the plate structure/the first and second plate structures each include an open space so that at least two of the plurality of sensors 142/152 operate as acoustic sensors).
Regarding claim 10, Tanaka does not disclose the multi-function acoustic sensor of claim 5, wherein the partition wall spatially separates the plurality of sensors from each other. However, providing a partition wall in the inner space of the case was well known in the art.
Pahl teaches the multi-function acoustic sensor of claim 1, further comprising a partition wall (Fig 4, a partition wall/acoustic barrier AB, para [70]) which is provided in the inner space of the case (Fig 4 shows) and spatially separates at least one of the plurality of sensors from another one of the plurality of sensors (Fig 4 shows the partition wall/acoustic barrier AB separates at least one of the plurality of sensors from another one of the plurality of sensors).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to implement the acoustic sensor discloses by Tanaka with a partition wall in the inner space of the case as taught by Pahl, the decoupling by means of the acoustic barrier AB effectively prevents a mutual and generally disadvantageous influencing of the acoustic active component structures of the two MEMS chis, see Pahl’s para [68].
Regarding claim 11, the multi-function acoustic sensor of claim 10, further comprising a circuit substrate (Fig 4, a circuit substrate/a microphone substrate 12) which is provided on the first case surface (the first case surface/base 11) and has third holes (Fig 4, third holes is the open space through the base 11) respectively provided at positions corresponding to a plurality of first holes (first holes 121/101 (123/112)) of the first case surface  (Fig 4 the first case surface/base 11).
 or at positions corresponding to less than all of the plurality of first holes.
Regarding claim 12, Tanaka discloses the multi-function acoustic sensor of claim 10, wherein the second case surface (Fig 4 a second case surface/a cover 13 and cover surface 13a) has a plurality of second holes (Fig 4, second holes 132/133, col 12 lines 48-53),
wherein the plurality of first holes (Fig 4, first holes 121/101 (112/123) col 12 lines 48-53), and the plurality of second holes (Fig 4, second holes 132/133, col 12 lines 48-53)    
form a plurality of paths along which sound is transmitted through at least two of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors operate as acoustic sensors (Fig 4, the at least one first hole 112 and the at least one second hole 132 form at least one path along which sound is transmitted and sensed through at least one of open spaces of the plate structure, the first/second plate structures 14/15 each include an open space, so that at least two of the plurality of sensors 142/152), wherein either the plurality of first holes (Fig 4 first holes 121/112/123).
or the plurality of second holes are provided in portions of the first case surface and the second case surface respectively, corresponding to at least one sensor of the plurality of sensors, wherein the multi-function acoustic sensor comprises at least two directional acoustic sensors.
Regarding claim 13, Tanaka discloses the multi-function acoustic sensor of claim 12, further comprising a circuit substrate (Fig 4 a circuit substrate/a microphone substrate 12, col 7 lines 48-53) which is provided on the first case surface (Fig 4, the microphone substrate 12) and has third holes (Fig 4, third holes is the open space through the base 11) respectively provided at positions corresponding to the plurality of first holes (first holes 121/112/123).
or at positions corresponding to less than all of the plurality of first holes.
Regarding claim 14, Tanaka discloses the multi-function acoustic sensor of claim 13, wherein the second case surface (Fig 4 a second case surface/a cover 13 and cover surface 13a) opposite to the first case surface (the base 11) has a plurality of second holes (second holes 132/133),
wherein the plurality of first holes (Fig 4, the plurality of first holes 121/112/123) and the plurality of second holes (second holes 132/133) form a plurality of paths along which sound is transmitted through at least two of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors operate as acoustic sensors (Fig 4, the at least one first hole 112 and the at least one second hole 132 form at least one path along which sound is transmitted and sensed through at least one of open spaces of the plate structure/the open space underneath the first/second vibrating part 14/15), and neither the first hole  (Fig 4, the plurality of first holes 121/112/123).
 or the second hole is provided on portions of the first case surface and the second case surface corresponding to at least one sensor of the plurality of sensors so that at least one of the plurality of sensors operates as a vibration sensor, and wherein the multi-function acoustic sensor comprises a plurality of directional acoustic sensors and at least one vibration sensor.
Regarding claim 15, Tanaka discloses the multi-function acoustic sensor of claim 14, further comprising a circuit substrate (Fig 4, the microphone substrate 12) which is provided on the first case surface (Fig 4, the first case surface/base 11), and has third holes (Fig 4, third holes is the open space through the base 11) respectively provided at positions corresponding to a portion of the plurality of first holes. (first holes 121/112/123).
Regarding claim 17, Tanaka discloses wherein the second case surface (Fig 4 a second case surface/a cover 13 and cover surface 13a) has a plurality of second holes (Fig 4, holes 121/101 (112/123) col 12 lines 48-53),
wherein the multi-function acoustic sensor further comprises a circuit substrate (Fig 4 a circuit substrate/a microphone substrate 12, col 7 lines 48-53) which is provided on the first case surface (Fig 4, the first case surface/base 11) and has a plurality of third holes (Fig 4, third holes is the open space through the base 11) respectively provided at positions corresponding to the plurality of first holes (Fig 4, holes 121/101 (112/123) col 12 lines 48-53).
or at positions corresponding to less than all of the plurality of first holes, wherein the plurality of first holes, the plurality of second holes, and the plurality of third holes are provided so that at least one of the plurality of sensors operates as a directional acoustic sensor, wherein the plurality of first holes, the plurality of second holes, and the plurality of third holes are provided such that at least one of the plurality of second holes does not correspond to a first hole, and at least one of the plurality of second holes does not correspond to a third hole, and wherein one of the plurality of sensors operates as an omni-directional acoustic sensor.
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka 8,989,422 in view of Pahl 2016/0345106

Regarding claim 19, Tanaka does not disclose the multi-function acoustic sensor of claim 18, further comprising a partition wall which is provided in the inner space of the case spatially separates at least one of the plurality of sensors from another sensor of the plurality of sensors. However, providing a partition wall in the inner space of the case was well known in the art.
Pahl teaches further comprising a partition wall (Fig 4, a partition wall/acoustic barrier AB, para [70]) which is provided in the inner space of the case spatially separates at least one of the plurality of sensors from another sensor of the plurality of sensors (Fig 4 shows the partition wall/acoustic barrier AB separates at least one of the plurality of sensors from another one of the plurality of sensors).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to implement the acoustic sensor discloses by Tanaka with a partition wall in the inner space of the case as taught by Pahl, the decoupling by means of the acoustic barrier AB effectively prevents a mutual and generally disadvantageous influencing of the acoustic active component structures of the two MEMS chis, see Pahl’s para [68].
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka 8,989,422 in view of Piechocinski 2018/0273372

Regarding claim 20, Tanaka does not disclose the multi-function acoustic sensor of claim 1, wherein a side wall of the case has at least one atmospheric pressure adjusting hole which does not transmit sound pressure.
Piechocinski teaches wherein a side wall of the case has at least one atmospheric pressure adjusting hole which does not transmit sound pressure (Para [11-12] teaches one or more openings or holes in the membrane layer of a MEMS transducer for tuning or adjusting the low frequency response of the transducer, and para [56-57] Fig 2 teaches the bleed holes 111 could be changed by altering the size and/or number). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to implement the acoustic sensor discloses by Tanaka with wherein a side wall of the case has at least one atmospheric pressure adjusting hole which does not transmit sound pressure as taught by Piechocinski, it may be desirable to adjust or tune the frequency response of a MEMS transducer, the flow path is for controlling and/or tuning the low frequency response of the transducer, for protecting the membrane from damage during a high pressure event by facilitating the rapid equalization of pressure across the membrane, see Peichocinski’s para [25].

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653